Title: General Orders, 29 May 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, May 29th 1777.
Andover.Boundbrook. Cumberland.


Major Ryan, who has done the duty of the Adjutant General, for some days past, is now excused from that service.
The Commander in Chief directs, that all orders issued here, previous to his coming to camp, be observed in full force, ’till countermanded, or alter’d by him.
As it is a matter of the greatest importance to have the Camp well secured; guards properly fixed; their respective duties precisely pointed out, and proper regulations established, to enable them to act in concert, and support each other—Major Genl Greene is requested to assemble, as soon as possible, all the other General officers, and take these matters into consideration, at large and report their opinion of what they shall think necessary to be adopted. A Major General of the day is to make part of the regulations.
The detached state of the Army, has heretofore render’d it extremely difficult to communicate the orders of the Commander in Chief, to all the different parts, and will render it necessary that many should be repeated—He flatters himself, that henceforth, the most punctual regard will be paid, to all orders, which, if the good of the service, and a principle of honor, do not produce; He is determined to enforce.
All firings, without permission from the Major Genl of the day, must

cease; those who are guilty of a breach of this order, will be severely punished—The nearest guard to the place where the offence is committed, to send a file of men, to seize the offenders.
The commanding officers of regiments, are to have their pay-abstracts immediately made out, and lodged with the Pay-Master General, for all pay due to the 1st of May—After that time, they are to pursue the modes pointed out by Congress, to obtain payment, and each Brigadier will inform them what they are, and see them properly complied with.
The Brigade Majors are to attend the Adjutant General, precisely at the hour of 12, every day, to receive orders.
Two orderly serjeants to be furnished by each Brigade; one to attend the Commander in Chief; the other the Adjutant General.
